Case 1:20-cv-06356-GBD Document 22 Filed 03/23/21 Page 1 of 1

  
 
 
  

 

PHILLIPS & ASSOCIATES |

Attorneys at Law
45 BROADWAY, SUITE 430, NEW YORK, NEW #¥
TEL: (212) 248-7431 FAX: (212) 90149

WWW_NYCEMPLOYMENTATTORNEY.G¢
A PROFESSIONAL LIMITED LIABILITY COMPAN§ j

 

Via ECF
Hon. George B. Daniels
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Room 1310 Go . “
New York, New York 10007 Dated: iM AR 9 3 202t/
Re: Nelsida Gonzalez y. City World Automotive Holdings, et al.;
Case No. 20-CV-6356 (GBD) (SLC)
Second Request for Extension of Time to Reopen Case

 

 

Dear Judge Daniels:

This office represents Plaintiff Nelsida Gonzalez. Pursuant to Your Honor’s Rule II(C), the
Plaintiff respectfully writes to request that the reopen deadline of March 22, 2021 be extended by
45 days to May 6, 2021, in order for the parties to finalize the settlement agreement in this matter.
While the settlement in principle remains intact, the parties have been working out highly contested
issues surrounding the terms of the agreement. Further, the parties have exchanged several drafts
of the agreement since the first request was granted. This is the second request to adjourn the
reopen deadline and Defendants consent to this request. The first request was granted in its entirety.

We thank Your Honor for your consideration. Kindly contact the Parties should you have
any questions.

Respectfully Submitted,

/s/ Yusha D. Hiraman, Esq.
Gregory Calliste, Jr., Esq.
Yusha D. Hiraman, Esq.
PHILLIPS & ASSOCIATES,
Attorneys at Law, PLLC
Attorneys for Plaintiff
45 Broadway, Suite 430
New York, New York 10006
T: (212) 248 — 7431
gcalliste@tpglaws.com
yhiraman@tpglaws.com
CC: Robert Milman, Esq. (via ECF)
Emanuel Kataev, Esq. (via ECF)

 

 
